DETAILED ACTION
This Office Action for U.S. Patent Application No. 15/736,006 is responsive to communications filed on 11/05/2020, in reply to the Non-Final Rejection of 08/06/2020. Currently, claims 36-51 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to the rejections of claims 1-6, 8-12, 25-26, and 30-35, the Applicant submits that these claims have been cancelled and replaced with a new set of claims 36-51. The rejections of these newly added claims can be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-51 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Publication No. 2014/0376634), hereinafter referred to as Guo, in view of Chen et al. (U.S. Publication No. 2015/0030073), hereinafter referred to as Chen.

In regard to claim 36, Guo teaches a picture coding method (Guo paragraph 19 noting a method of encoding video data including a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture, the method comprises selecting a predictive block of video data for a current block of video data from a set of previously encoded blocks of video data within the same picture as the current block of video data), comprising:
coding a copying parameter of a coding sample segment according to a dynamic position and size of a reference region (Guo paragraph 111 noting the video encoder 20 selects predictive block of video data 124 within intended region 128 to predict current video block 122.  Video encoder 20 determines two-dimensional vector 126, which includes a horizontal displacement component 132 and a vertical displacement component 130, that indicates the displacement of predictive video block 124 relative to current video block 122; Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Figs 2-3. Thus, it can be seen that the intended region is used as a boundary for the components of the motion vector); and
generating a video bitstream comprising information of a position and size of the reference region and information of the copying parameter (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended ,
wherein the dynamic position of the reference region is represented by one or more region motion vectors (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets);
wherein, when the motion vector of the coding sample segment is coded according to the dynamic position and size of the reference region (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets).
However, Guo does not expressly disclose the reference region is formed by K reference sub-regions of the same shape and size as a coding/decoding block, wherein K> 1; and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively, and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector.
In the same field of endeavor, Chen teaches the reference region is formed by K reference sub-regions of the same shape and size as a coding/decoding block, wherein K> 1 (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU.  In general, each sub-PU of a PU may be associated with a different equally-sized sub-block of a prediction block of the PU. Thus, it can be seen that the region of the current PU is formed by sub-regions (sub-PUs) having equal size. If a PU is 32x32, it can be partitioned into 64 sub-Pus that are 4x4, i.e. the number of sub-regions (K) is greater than 1); and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU), and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector (Chen paragraph 54 noting when the video coder processes a sub-PU (i.e., the current sub-PU), the video coder may determine a reference block that corresponds to the sub-PU.  The video coder may set the motion parameters of the current sub-PU to the motion parameters of the reference block corresponding to the sub-PU. That is, the sub-PU motion vector can be set to the same motion vector as the reference block, i.e. the primary motion vector would be equal to the sub-region motion vector; and Chen paragraph 245 noting copying the motion information for the current sub-PU from the default motion vectors and reference indices).
It would have been obvious for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen because both disclosures relate to the field of coding video data using motion information, and the use of two dimensional motion vectors to identify predictive blocks of video data. The teachings of Chen would benefit the teachings of Guo by providing methods for using motion information from reference blocks to apply to sub-blocks. Thus, modified to incorporate the teachings of Chen, the teachings of Guo include all of the limitations presented in claim 36.

In regard to claim 37, Guo and Chen teach all of the limitations of claim 36 as discussed above. In addition, Guo teaches writing one or more bits of at least one of the information of the size of the reference region, the information of the position and the size of the reference region or the information of the value range of the motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended into the following one or more units of the video bitstream:
a video parameter set, a sequence parameter set, and a picture parameter set (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136.  The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof.  Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change.  For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS).  As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 38, Guo and Chen teach all of the limitations of claim 36 as discussed above. In addition, Guo teaches wherein the copying parameter is a motion vector (Guo abstract noting a two-dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 39, Guo and Chen teach all of the limitations of claim 36 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 40, Guo teaches a picture decoding method (Guo paragraph 19 noting a method of encoding video data including a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture, the method comprises selecting a predictive block of video data for a current block of video data from a set of previously encoded blocks of video data within the same picture as the current block of video data), comprising:
parsing a video bitstream to at least acquire information of a position and size of a reference region and information of a copying parameter (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size  and
decoding a copying parameter of a current decoding sample segment according to a dynamic position and size of the reference region (Guo paragraph 111 noting the video encoder 20 selects predictive block of video data 124 within intended region 128 to predict current video block 122.  Video encoder 20 determines two-dimensional vector 126, which includes a horizontal displacement component 132 and a vertical displacement component 130, that indicates the displacement of predictive video block 124 relative to current video block 122; Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Figs 2-3. Thus, it can be seen that the intended region is used as a boundary for the components of the motion vector),
wherein the dynamic position of the reference region is represented by one or more region motion vectors (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets);
wherein, when the motion vector of the current decoding sample segment is decoded according to the dynamic position and size of the reference region (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets).
the reference region is formed by K reference sub-regions of the same shape and size as a current coding/decoding block, wherein K>1; and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively, and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector of the reference sub-region where a current reference sample segment is located.
In the same field of endeavor, Chen teaches the reference region is formed by K reference sub-regions of the same shape and size as a current coding/decoding block, wherein K>1 (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU.  In general, each sub-PU of a PU may be associated with a different equally-sized sub-block of a prediction block of the PU. Thus, it can be seen that the region of the current PU is formed by sub-regions (sub-PUs) having equal size. If a PU is 32x32, it can be partitioned into 64 sub-Pus that are 4x4, i.e. the number of sub-regions (K) is greater than 1); and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU), and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector of the reference sub-region where a current reference sample segment is located (Chen paragraph 54 noting when the video coder processes a sub-PU (i.e., the current sub-PU), the video coder may determine a reference block that corresponds to the sub-PU.  The video coder may set the motion parameters of the current sub-PU to the motion parameters of the reference block corresponding to the sub-PU. That is, the sub-PU motion vector can be set to the same motion vector as the reference block, i.e. the primary motion vector would be equal to the sub-region motion vector; and Chen paragraph 245 noting copying the motion information for the current sub-PU from the default motion vectors and reference indices).


In regard to claim 41, Guo and Chen teach all of the limitations of claim 40 as discussed above. In addition, Guo teaches wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136.  The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof.  Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change.  For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS).  As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers).
is parsed to acquire at least one of: information of a size of the reference region, the information of the position and size of the reference region and information of a value range of a motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 42, Guo and Chen teach all of the limitations of claim 40 as discussed above. In addition, Guo teaches wherein the copying parameter is a motion vector (Guo abstract noting a two-dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the current block of video data.  The mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture may be referred to as Intra Block Copy).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 43, Guo and Chen teach all of the limitations of claim 40 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).


In regard to claim 44, Guo teaches a picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor (Guo paragraph 219 noting functions described may be implemented in hardware, software, firmware, or any combination thereof.  If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium and executed by a hardware-based processing unit), the processor is configured to:
code a copying parameter of a coding sample segment according to a dynamic position and size of a reference region (Guo paragraph 111 noting the video encoder 20 selects predictive block of video data 124 within intended region 128 to predict current video block 122.  Video encoder 20 determines two-dimensional vector 126, which includes a horizontal displacement component 132 and a vertical displacement component 130, that indicates the displacement of predictive video block 124 relative to current video block 122; Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Figs 2-3. Thus, it can be seen that the intended region is used as a boundary for the components of the motion vector); and
generate a video bitstream comprising information of a position and size of the reference region and information of the copying parameter (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended 
wherein the dynamic position of the reference region is represented by one or more region motion vectors (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets);
wherein, when the motion vector of the coding sample segment is coded according to the dynamic position and size of the reference region (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets).
However, Guo does not expressly disclose the reference region is formed by K reference sub-regions of the same shape and size as a coding/decoding block, wherein K> 1; and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively, and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector.
In the same field of endeavor, Chen teaches the reference region is formed by K reference sub-regions of the same shape and size as a current coding/decoding block, wherein K>1 (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU.  In general, each sub-PU of a PU may be associated with a different equally-sized sub-block of a prediction block of the PU. Thus, it can be seen that the region of the current PU is formed by sub-regions (sub-PUs) having equal size. If a PU is 32x32, it can be partitioned into 64 sub-Pus that are 4x4, i.e. the number of sub-regions (K) is greater than 1); and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU), and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector (Chen paragraph 54 noting when the video coder processes a sub-PU (i.e., the current sub-PU), the video coder may determine a reference block that corresponds to the sub-PU.  The video coder may set the motion parameters of the current sub-PU to the motion parameters of the reference block corresponding to the sub-PU. That is, the sub-PU motion vector can be set to the same motion vector as the reference block, i.e. the primary motion vector would be equal to the sub-region motion vector; and Chen paragraph 245 noting copying the motion information for the current sub-PU from the default motion vectors and reference indices).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 45, Guo and Chen teach all of the limitations of claim 44 as discussed above. In addition, Guo teaches writing one or more bits of at least one of the information of the size of the reference region, the information of the position and the size of the reference region or the information of the value range of the motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136.  The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size into the following one or more units of the video bitstream:
a video parameter set, a sequence parameter set, and a picture parameter set (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136.  The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof.  Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change.  For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS).  As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 46, Guo and Chen teach all of the limitations of claim 44 as discussed above. In addition, Guo teaches wherein the copying parameter is a motion vector (Guo abstract noting a two-dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the current block of video data.  The mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture may be referred to as Intra Block Copy).


In regard to claim 47, Guo and Chen teach all of the limitations of claim 44 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 48, Guo teaches a picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor (Guo paragraph 219 noting functions described may be implemented in hardware, software, firmware, or any combination thereof.  If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium and executed by a hardware-based processing unit), the processor is configured to:
parse a video bitstream to at least acquire information of a position and size of a reference region and information of a copying parameter (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of  and
decode a copying parameter of a current decoding sample segment according to a dynamic position and size of the reference region (Guo paragraph 111 noting the video encoder 20 selects predictive block of video data 124 within intended region 128 to predict current video block 122.  Video encoder 20 determines two-dimensional vector 126, which includes a horizontal displacement component 132 and a vertical displacement component 130, that indicates the displacement of predictive video block 124 relative to current video block 122; Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Figs 2-3. Thus, it can be seen that the intended region is used as a boundary for the components of the motion vector),
wherein the dynamic position of the reference region is represented by one or more region motion vectors (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets);
wherein, when the motion vector of the current decoding sample segment is decoded according to the dynamic position and size of the reference region (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets).
the reference region is formed by K reference sub-regions of the same shape and size as a current coding/decoding block, wherein K>1; and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively, and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector of the reference sub-region where a current reference sample segment is located.
In the same field of endeavor, Chen teaches the reference region is formed by K reference sub-regions of the same shape and size as a current coding/decoding block, wherein K>1 (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU.  In general, each sub-PU of a PU may be associated with a different equally-sized sub-block of a prediction block of the PU. Thus, it can be seen that the region of the current PU is formed by sub-regions (sub-PUs) having equal size. If a PU is 32x32, it can be partitioned into 64 sub-Pus that are 4x4, i.e. the number of sub-regions (K) is greater than 1); and
wherein dynamic positions of the K reference sub-regions are represented by K corresponding reference sub-region motion vectors respectively (Chen paragraph 53 noting specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU), and a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector of the reference sub-region where a current reference sample segment is located (Chen paragraph 54 noting when the video coder processes a sub-PU (i.e., the current sub-PU), the video coder may determine a reference block that corresponds to the sub-PU.  The video coder may set the motion parameters of the current sub-PU to the motion parameters of the reference block corresponding to the sub-PU. That is, the sub-PU motion vector can be set to the same motion vector as the reference block, i.e. the primary motion vector would be equal to the sub-region motion vector; and Chen paragraph 245 noting copying the motion information for the current sub-PU from the default motion vectors and reference indices).


In regard to claim 49, Guo and Chen teach all of the limitations of claim 48 as discussed above. In addition, Guo teaches wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136.  The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof.  Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change.  For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS).  As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers).
is parsed to acquire at least one of: information of a size of the reference region, the information of the position and size of the reference region and information of a value range of a motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134.  For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 50, Guo and Chen teach all of the limitations of claim 48 as discussed above. In addition, Guo teaches wherein the copying parameter is a motion vector (Guo abstract noting a two-dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the current block of video data.  The mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture may be referred to as Intra Block Copy).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Chen for the same reasons as stated above in claim 36.

In regard to claim 51, Guo and Chen teach all of the limitations of claim 40 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced.  In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pang et al. -- U.S. Publication No. 2015/0373358
Rusanovskyy et al. - U.S. Publication No. 2014/0133567 
Hannuksela - U.S. Publication No. 2015/0016531

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488